OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the determination of the authority reinstated, with costs.
In this case the petitioner, who sought a grocery store beer license, is married to a Deputy Sheriff who concededly is a field officer performing criminal law enforcement duties (see, also, CPL 1.20, subd 34, par [b]). In addition it is *743noted that the premises for which the license was sought is jointly owned by the petitioner and her husband. Under these circumstances it cannot be said that the authority acted irrationally in concluding that a granting of this application would give a police officer an indirect interest in the licensed sale of alcoholic beverages, in violation of section 128 of the Alcoholic Beverage Control Law.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.